DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "The combination" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahara et al. (JP 2007-153957).  An English machine translation of Nakahara et al. (JP 2007-153957) was used for citation.
Regarding claims 1-9, 15-17 and 19:  Nakahara et al. (JP ‘957) discloses adhesive compositions containing fillers [0008], wherein the filler includes quartz and barium glass [0055-0057].  Nakahara et al. (JP ‘957) discloses Example 10 [Ex. 10; 0084, 0087; Table 2, Ex. 10] contains paste A {corresponding to the second agent} and paste B {corresponding to the first agent}.  Paste A comprises 11-MUS (11-methacryloyloxyundecyl trimethoxysilane [0072]), Bis-GMA (2,2-bis[4-(3-methacryloyloxy-2-hydroxypropoxy)phenyl]propane [0070]), HEMA (2-hydroxyethyl methacrylate [0070]), DEPT (N,N-diethanol-p-toluidine [0075]), TPSS (2,4,6-triisopropyl sodium benzenesulfinate [0074]), and barium glass (note barium glass exchanged for quartz as filler H [0055-0057]; see MPEP 2131.02) [Ex. 10; 0084, 0087; Table 2, Ex. 10].  Paste B comprises MDP (10-methacryloyloxydecyl dihydrogen phosphate [0073]), Bis-GMA, HD (1,6-hexanediol dimethacrylate [0070]), BPO (benzoyl peroxide [0076]), TMDPO (2,4,6-trimethylbenzoyldiphenylphosphine oxide [0071]), BHT (2,6-di-t-butyl-4-methylphenol [0078]), and quartz glass [Ex. 10; 0084, 0087; Table 2, Ex. 10].  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 
Regarding claim 18:  Nakahara et al. (JP ‘957) discloses the basic claimed composition [as set forth above with respect to claim 1].
The claimed effects and physical properties, i.e. a tensile bond strength to lithium disilicate glass ceramic at a temperature of 70 °C after 3 days in a range of from 16.2 to 28.5 MPa, would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Allowable Subject Matter
Claim 20 is allowable.
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Nakahara et al. (JP 2007-153957) does not disclose crosslinkers of formulas [V] and/or [VI], or a silanol condensation catalyst.

Response to Arguments
7/19/21 have been fully considered but they are not persuasive. The rejection of claims based upon Nakahara et al. (JP 2007-153957) is maintained.
Nakahara et al. (JP ‘957) was relied on for disclosing adhesive compositions containing fillers [0008], wherein the filler includes quartz and barium glass [0055-0057].  Nakahara et al. (JP ‘957) discloses Example 10 [Ex. 10; 0084, 0087; Table 2, Ex. 10] contains paste A {corresponding to the second agent} and paste B {corresponding to the first agent}.  Paste A comprises 11-MUS, Bis-GMA, HEMA, DEPT, TPSS, and barium glass (note barium glass exchanged for quartz as filler H [0055-0057]; see MPEP 2131.02) [Ex. 10; 0084, 0087; Table 2, Ex. 10].  Paste B comprises MDP, Bis-GMA, HD, BPO, TMDPO, BHT, and quartz glass [Ex. 10; 0084, 0087; Table 2, Ex. 10].  
Nakahara et al. (JP ‘957) discloses the filler can be quartz or barium glass [0055-0057].  A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that “the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in 35 U.S.C. § 102(a), in that publication.”). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in 
While Nakahara et al. (JP ‘957) does not disclose a dental composition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].  
See also Catalina Mktg. Int ’l v. Coolsavings.com, Inc., 289 F.3d at 808-09, 62 USPQ2d at 1785 (“[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention.” Consequently, “preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant.”). In Poly-America LP v. GSE Lining Tech. Inc., 383 F.3d 1303, 1310, 72 USPQ2d 1685, 1689 (Fed. Cir. 2004), the court stated that “a [r]eview of the entirety of the ’047 patent reveals that the preamble language relating to blown-film’ does not state a purpose or an intended use of the invention, but rather discloses a fundamental Intirtool, Ltd. v. Texar Corp., 369 F.3d 1289, 1294-96, 70 USPQ2d 1780, 1783-84 (Fed. Cir. 2004) (holding that the preamble of a patent claim directed to a “hand-held punch pliers for simultaneously punching and connecting overlapping sheet metal” was not a limitation of the claim because (i) the body of the claim described a “structurally complete invention” without the preamble, and (ii) statements in prosecution history referring to “punching and connecting” function of invention did not constitute “clear reliance” on the preamble needed to make the preamble a limitation) [see MPEP 2111.02].
The Declaration under 37 CFR 1.132 filed 7/19/21 is insufficient to overcome the rejection of claims based upon Nakahara et al. (JP ‘957) as set forth in the last Office action because:  Applicant has not shown that the adhesive composition of Ex. 10 of Nakahara et al. (JP ‘957) containing barium glass {see above} is structurally different from the claimed dental composition.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767